Citation Nr: 1024577	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypotension, claimed as low blood pressure.  

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  

3.  Entitlement to an evaluation greater than 10 percent for left 
hand dermatitis, id reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Additional evidence was submitted to the RO in October 2007.  The 
Board acknowledges that this evidence was received following the 
April 2006 statement of the case and prior to certification and 
transfer of the appeal.  Notwithstanding, the representative 
specifically stated that the Veteran waived RO consideration of 
this evidence.  As such, a remand for issuance of a supplemental 
statement of the case would serve no useful purpose and is not 
required.  38 C.F.R. §§ 19.31, 19.37; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).

The issues of entitlement to a compensable evaluation for 
pseudofolliculitis barbae; and entitlement to an evaluation 
greater than 10 percent for left hand dermatitis, id reaction, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision confirmed and continued the 
previous denial of entitlement to service connection for 
hypotension, claimed as low blood pressure.  The Veteran did not 
perfect a timely appeal.  

2.  Evidence associated with the record since the June 2003 
decision does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for hypotension, claimed as low blood 
pressure.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypotension, 
claimed as low blood pressure.   38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
correspondence dated in July 2004 of the information and evidence 
needed to substantiate and complete his claim.  He was advised 
that service connection for hypotension was previously denied 
because there was no provision in VA law to grant service 
connection.  The letter explained the definition of "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In March 2006, the Veteran was provided information 
regarding how VA assigns disability evaluations and effective 
dates.  The claim was readjudicated in the April 2006 statement 
of the case.  This document further notified the Veteran of the 
previous denials and indicated that the reason for the previous 
denials was that evidence of record failed to show the Veteran 
had a chronic disability related to hypotension while he was on 
active duty.  

VA has also fulfilled its duty to assist.  The claims file 
contains the Veteran's service treatment records, VA medical 
center records, and various private medical records. 

Evidence of record suggests that the Veteran is currently 
receiving benefits from the Social Security Administration.  VA 
has an obligation to secure Social Security Administration 
records if there is a reasonable possibility that the records 
would help to substantiate the Veteran's claim.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Information in the 
claims file indicates that the Veteran has a significant 
psychiatric disability and his inability to maintain employment 
appears related to such.  The Veteran has not asserted, nor is 
there any reason to believe, that Social Security Administration 
records would be relevant to his claim to reopen entitlement to 
service connection for hypotension.  The duty to assist is 
limited to specifically identified documents that by their nature 
would be facially relevant and material to the claim and there is 
no duty to conduct a fishing expedition.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Under the circumstances of this case, 
a remand to request Social Security Administration records would 
serve no useful purpose and is not required.  Sabonis.  

In the June 2010 Informal Hearing Presentation, the 
representative argued that the Veteran deserved a VA examination 
to determine whether there was a nexus between current 
hypotension and in-service treatment.  The Board acknowledges 
this argument; however, VA's duty to provide a medical 
examination or obtain a medical opinion applies to a claim to 
reopen only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and 
material evidence has not been submitted sufficient to reopen the 
claim.  Therefore, a VA examination is not required.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  




II. Analysis

In January 2000, the RO denied entitlement to service connection 
for low blood pressure.  In October 2000, the Veteran submitted 
an additional record and asked VA to readjudicate his claim.  In 
August 2001, the RO again denied entitlement to service 
connection for low blood pressure.  In November 2001, the Veteran 
submitted additional relevant evidence and requested 
reconsideration of the August 2001 rating decision.  In April 
2002, the RO denied entitlement to service connection for 
hypotension, claimed as low blood pressure.  In May 2002, the 
Veteran submitted a statement, which the RO apparently construed 
as a claim to reopen.  In July 2002, the claim was again denied.  
In September 2002, additional evidence was received and in June 
2003, the RO confirmed and continued the previous denial of 
entitlement to service connection for hypotension, claimed as low 
blood pressure.  In October 2003, the Veteran requested 
reconsideration of this denial.  The Board acknowledges that the 
Veteran requested reconsideration within the one year appeal 
period; however, his statement is not construed as a notice of 
disagreement and there is no indication that additional new and 
material evidence was submitted prior to the expiration of the 
appeal period.  Therefore, the June 2003 decision is considered 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(c), 20.302, 
20.1103.

In December 2004, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hypotension.  The Veteran 
disagreed with this decision and subsequently perfected this 
appeal.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 2003 rating decision 
includes service treatment records, various VA and private 
medical records, and the Veteran's statements.

Service treatment records do not show a diagnosis of hypotension.  
On examination for release from active duty in January 1980, the 
Veteran's blood pressure was reported as 118/60.  

On VA examination in May 1980, the Veteran's blood pressure was 
reported as 110/70.  The examiner noted that there were no 
cardiovascular symptoms.

VA and private medical records show treatment for various 
disabilities, including schizophrenia.  A VA record dated in 
December 1994 indicates that the Veteran underwent an ear, nose, 
and throat consult for a history of dizziness and fainting, 
particularly with sudden movements and bending.  The Veteran's 
blood pressure at that time was recorded as 110/80.  A diagnosis 
of hypotension was not noted.

In a May 1999 statement, the Veteran indicated that VA was not 
rating his claim appropriately.  He stated that he was not 
claiming service connection for lower back pain, but was claiming 
entitlement to service connection for low blood pressure.  In 
support of his contentions, he submitted copies of service 
records dated in 1979.  A record dated in September 1979 
indicates that the Veteran was seen with complaints of "L.B.P."  
It was noted that he was given prescriptions for various 
medications including Motrin.  Light duty was also recommended 
with no physical training.  A record dated in October 1979 
indicates that the Veteran was in for a reevaluation of 
"L.B.P."  It was noted that he still had problems bending over 
and had loss of full range of motion.  He also had difficulty 
getting out of bed in the morning.  He was placed on light duty.  

A November 2001 statement from a VA staff psychiatrist states 
that over the years the Veteran has repeatedly complained of 
light headedness, dizziness, and faint like feelings and had also 
reported fainting spells and syncopal attacks.  The psychiatrist 
stated that these symptoms were suggestive of hypotension and 
were the same symptoms he presented with in the service in 1979.  
The psychiatrist further stated that it was possible that the 
abbreviation "LBP" referred to low blood pressure rather than 
low back pain, and the fact that the Veteran had a continuous 
recorded history of low blood pressure and no further complaints 
of low back pain suggests that his condition in service was low 
blood pressure and not low back pain.  

Evidence submitted since the June 2003 rating decision includes 
the Veteran's statements and VA medical center records.  In 
October 2003, the Veteran requested immediate reconsideration of 
his claim for hypotension.  He stated that a review of his 
military service records would reveal that this condition was 
treated and diagnosed on active duty and that service connection 
should be granted.  VA medical center records show treatment for 
various disabilities, but do not show a confirmed diagnosis of 
hypotension or other chronic disability manifested by 
hypotension.  

To the extent the above-referenced evidence was not previously 
considered, it is new.  It is not, however, material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  That is, the additional 
evidence does not show a current diagnosis of hypotension or 
other chronic disability manifested by hypotension that is 
related to active military service or events therein.  Without 
competent evidence of a current disability that is related to 
service, the Veteran has not submitted new and material evidence.  
Accordingly, the claim to reopen is denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for hypotension is denied.  


REMAND

Evaluation of pseudofolliculitis barbae

In July 1980, the RO granted entitlement to service connection 
for pseudofolliculitis barbae and assigned a noncompensable 
evaluation effective March 13, 1980.  In October 2003, the 
Veteran submitted a claim for increase.  In December 2004, the RO 
continued the noncompensable evaluation.  

In his August 2005 notice of disagreement, the Veteran reported 
that he was unable to shave his face and he did not like to wear 
a beard.  The Veteran essentially contends that the currently 
assigned evaluation does not adequately reflect the severity of 
his disability.  

The Veteran underwent a VA skin disease examination in December 
2004 at which time the claims file was not available.  On review, 
the examination report does not contain any findings related to 
the Veteran's pseudofolliculitis barbae.  Hence, it is unclear 
whether the condition is still active and if so, to what extent.  
As such, the Board finds that additional examination is 
warranted.  See 38 C.F.R. § 3.227 (2009); Green v. Derwinski, 1 
Vet. App. 121 (1991) (the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran).

Evaluation of left hand dermatitis, id reaction 

In December 2004, the RO continued a 10 percent evaluation for 
left hand dermatitis, id reaction.  In August 2005, the Veteran 
submitted a statement titled "[N]otice of disagreement".  He 
indicated that he was requesting consideration for an increase in 
his skin condition and stated that the dermatitis had spread to 
his legs and arms.  He also requested an increase for 
pseudofolliculitis barbae.  In April 2006, the RO furnished a 
statement of the case which addressed the evaluation for 
pseudofolliculitis, but did not consider the evaluation assigned 
for left hand dermatitis.  

The referenced statement clearly expressed disagreement with the 
evaluation assigned for left hand dermatitis, id reaction.  See 
38 C.F.R. §§ 20.201, 20.302 (2009).  Thus, the claim must be 
remanded to allow the RO to provide the Veteran with a statement 
of the case on the issue of entitlement to an evaluation greater 
than 10 percent for left hand dermatitis, id reaction.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA skin examination by a physician.  The 
claims folder and a copy of this REMAND 
are to be made available for the examiner 
to review.  In accordance with the latest 
AMIE worksheets for rating skin 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his service-
connected pseudofolliculitis barbae.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination 
report.

2.	After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.  

3.	The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to a compensable evaluation 
for pseudofolliculitis barbae.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

5.	Issue a statement of the case addressing 
entitlement to an increased evaluation for 
left hand dermatitis, id reaction.  The 
Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal.  The Veteran should be 
advised that the claims file will not be 
returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


